internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-102428-99 cc dom p si date date legend company subsidiary state d1 d2 dear this letter responds to your letter dated date written on behalf of company requesting a ruling that company be granted an extension of time in which to elect to treat its subsidiary subsidiary as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code facts according to the information submitted subsidiary was incorporated under the laws of state on d1 on d2 subsidiary's two shareholders contributed all of subsidiary's stock to company so that subsidiary became a wholly owned subsidiary of company as of that date company maintains that on d2 and thereafter subsidiary qualified to be a qsub as defined by sec_1361 however the company failed to timely file the qsub election law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s plr-102428-99 corporation elects to treat the subsidiary as a qsub the statutory provision however does not provide guidance on the manner in which the qsub election is made or the effective date of the election on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301 b defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 and provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections but does not apply to qsub elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions in the present situation based on the facts and representations submitted the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company is granted an extension of time of sixty days from the date of this letter to make an election to treat subsidiary as a qsub effective d2 the election should be made by following the procedure set forth in notice_97_4 and a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company or subsidiary are valid s_corporations or whether subsidiary is a valid qsub for federal tax purposes plr-102428-99 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
